Citation Nr: 1027862	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  08-29 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for an immune disorder, to 
include as a result of exposure to ionizing radiation.  

3.  Entitlement to service connection for cataracts, to include 
as a result of exposure to ionizing radiation.  

4.  Entitlement to service connection for a psychiatric 
disability.

5.  Entitlement to service connection for a lung disability.


WITNESSES AT HEARING ON APPEAL

Appellant, son, and brother-in-law

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
from October 2007 decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the benefits sought on 
appeal.  

In April 2010, the Veteran was afforded a Central Office hearing 
before the undersigned Veterans Law Judge.  At that hearing, the 
Veteran submitted additional evidence in support of his claims 
accompanied by a waiver of RO consideration.  In May 2010, the 
Veteran provided written corrections to the hearing transcript.  
Following a review by the undersigned, the Veteran's changes have 
been accepted and the corrections have been made a part of the 
record.  38 C.F.R. § 20.716 (2009).

The Board observes that the Veteran filed a formal claim for 
service connection for mental anguish which was appealed.  The 
Veteran also raised a claim for service connection for 
posttraumatic stress disorder (PTSD) at the Central Office 
hearing.  However, as both claims are based on psychiatric 
symptoms, the Board finds that they are most appropriately 
characterized as a single issue.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (claims for service connection for one psychiatric 
disability encompass claims for service connection for all 
psychiatric disabilities).  

Additionally, the Board recognizes that the Veteran filed 
separate claims for service connection for hair removal and an 
immune disorder.  However, the Veteran does not have a clinical 
diagnosis of hair removal.  As a symptom alone, without a 
diagnosed or identifiable underlying malady or condition, hair 
removal does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (holding that without a pathology to which the 
symptoms of obesity can be attributed, there is no basis upon 
which service connection may be granted).  Moreover, the 
particular symptom that the Veteran describes as hair removal is 
largely contemplated in his diagnosed disabilities claimed as 
immune disorders (lichen planus and folliculitis) or is otherwise 
psychiatric in nature.  Accordingly, the Board finds that the 
Veteran's hair removal claim is encompassed in his claims for an 
immune disorder and a psychiatric disability and need not be 
considered as a separate issue.  Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).

As a final introductory matter, the Board acknowledges that, in 
the course of his April 2010 Central Office hearing testimony, 
the Veteran appears to have raised claims for service connection 
for osteomyelitis of the right index finger, hearing loss, a 
dental disability, and a disability resulting from exposure to 
beryllium, zinc chromate, and polychlorinated biphenyls.  As 
those claims have not been developed for appellate review, the 
Board refers them to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The Veteran's claims for service connection for psychiatric and 
lung disabilities are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation in March 1954 
during the atomic nuclear weapon test series Operation CASTLE.

2.  In May 2005, the Veteran was diagnosed with prostate cancer, 
a radiogenic disease. 

3.  The competent evidence of record shows that the Veteran's 
prostate cancer first manifested many years after service and is 
unrelated to any incident of service, including exposure to 
ionizing radiation. 

4.  The competent evidence of record shows that the Veteran's 
bilateral senile cataracts are not a radiogenic disease and were 
not incurred in or aggravated by any aspect of his active 
service.

5.  The competent evidence of record shows that the Veteran's 
claimed immune disorders are diagnosed as lichen planus and 
folliculitis, are not radiogenic diseases, and were not incurred 
in or aggravated by any aspect of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2009).

2.  The criteria for service connection for senile cataracts have 
not been met.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2009).

3.  The criteria for service connection for an immune disorder 
have not been met.  38 U.S.C.A. §§ 1110; 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including malignant tumors, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's cataracts 
and immune disorder, however, are not disabilities for which 
service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009). 

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may be 
presumptively service connected if manifest in a radiation-
exposed Veteran.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2009).  A radiation-exposed Veteran is one who 
participated in a radiation-risk activity.  A radiation-risk 
activity includes the onsite participation in a test involving 
the atmospheric detonation of a nuclear device, occupation of 
Hiroshima or Nagasaki during World War II, or presence at certain 
specified sites.  38 C.F.R. § 3.309(d)(3) (2009).  In applying 
this statutory presumption, there is no requirement for 
documenting the level of radiation exposure. 

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or more 
after service in an ionizing radiation-exposed Veteran may also 
be service-connected if the VA Under Secretary for Benefits 
determines that they are related to ionizing radiation exposure 
while in service, or if they are otherwise linked medically to 
ionizing radiation exposure while in service.  Other claimed 
diseases may be considered radiogenic if the claimant has cited 
or submitted competent scientific or medical evidence that 
supports that finding.  38 C.F.R. § 3.311(b)(4) (2009).  When it 
has been determined that:  (1) a Veteran has been exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the Veteran 
subsequently develops a specified radiogenic disease; and (3) the 
disease first becomes manifest five years or more after exposure, 
the claim will be referred to the Under Secretary for Benefits 
for further consideration in accordance with 38 C.F.R. § 3.311(c) 
(2009).  When such a claim is forwarded for review, the Under 
Secretary for Benefits shall consider the claim with reference to 
38 C.F.R. § 3.311(e) and may request an advisory medical opinion 
from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1) (2009).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it is 
"at least as likely as not" that the disease resulted from in-
service radiation exposure or whether there is "no reasonable 
possibility" that the disease resulted from in-service radiation 
exposure.  38 C.F.R. § 3.311(c)(1) (2009). 

Third, direct service connection can be established by showing 
that the disease or malady was incurred during or aggravated by 
service, a task which includes the burden of tracing causation to 
a condition or event during service.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994). 

Service connection claims based on in-service exposure to 
radiation may be addressed under 38 C.F.R. § 3.309(d) or 
38 C.F.R. § 3.311. 

The Veteran, in written statements and testimony before the 
Board, contends that he developed prostate cancer as a result of 
in-service exposure to ionizing radiation.  In support of his 
claim, he has submitted a copy of a newspaper article describing 
his experiences aboard the USS Shea in the Bikini Atoll region of 
the Marshall Islands, where he witnessed the detonation of a 
deployable hydrogen bomb in March 1954.  Additionally, the 
Veteran has provided Internet-based excerpts from the 2006 Health 
Risks from Exposure to Low Levels of Ionizing Radiation 
(Biological Effects of Ionizing Radiation (BEIR VII Phase 2)) and 
other medical literature regarding the cancer risks posed by 
radiation exposure.  He also has submitted declassified 
government documents concerning potential radioactive 
contamination and radiological exposure incurred by the crews of 
the USS Bairoko, USS Estes, USS PC, USS 1546, USS Phillips, and 
other ships that were near the site of Operation CASTLE.

Additionally, the Veteran has submitted private medical records 
showing that he was diagnosed with prostate cancer 
(adenocarcinoma of the prostate, Gleason score 6) in May 2005.  
While the Veteran testified at his April 2010 Board hearing that 
he continues to receive periodic private treatment for prostate 
cancer residuals from a private urologist, he expressly denied 
that his treating provider had ever related his cancer to his in-
service radiation exposure or any other aspect of his active 
service.  The Veteran has not submitted any additional clinical 
records in support of his claim.  Nor has he provided VA with 
information to obtain such evidence on his behalf.  Consequently, 
any additional clinical evidence that might have been elicited in 
support of the Veteran's claim has not been not obtained because 
of his inability or unwillingness to cooperate.  The duty to 
assist in the development and the adjudication of claims is not a 
one-way street.  If a claimant wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The first question before the Board is whether the Veteran meets 
the criteria for qualification as a radiation-exposed Veteran.  
The Veteran's service records and a September 2007 written 
statement from the Defense Threat Reduction Agency (DTRA) 
collectively establish that in March 1954, he was a Navy 
"mineman" stationed aboard the USS Shea in the Bikini Atoll 
region of the Marshall Islands, where he participated in 
Operation CASTLE, a six-detonation atmospheric nuclear weapon 
test series.  Additionally, the Board considers the newspaper 
article submitted by the Veteran to be evidence of his role in 
atmospheric nuclear weapon testing, which, as outlined in 38 
C.F.R. § 3.309(d)(3), is considered a radiation-risk activity.  

Based on the foregoing, the Board finds that the weight of the 
competent evidence shows that the Veteran participated in a 
radiation-risk activity and therefore meets the criteria for 
qualification as a radiation-exposed Veteran.  Accordingly, the 
level of his radiation exposure need not be documented, provided 
that he has been diagnosed with a disease enumerated in 38 C.F.R. 
§ 3.309(d) or other radiogenic disease.  However, while prostate 
cancer is listed under 38 C.F.R. § 3.311(b)(2) as a radiogenic 
disease, it is not among the diseases listed under 38 C.F.R. § 
3.309(d)(2) that subject to presumptive service connection in 
radiation-exposed Veterans.  Thus, in order to be entitled to 
service connection, the Veteran's prostate cancer must be 
determined by the VA Under Secretary of Health to be related to 
his ionizing radiation exposure while in service, or otherwise be 
linked medically to ionizing radiation exposure while in service. 

In its September 2007 correspondence, DTRA provided a radiation 
dose estimate for the Veteran's exposure during Operation CASTLE.  
Specifically, the agency estimated that the Veteran had received 
no more than 18 rem for his external gamma dose, 0.5 rem for his 
external neutron dose, 4.5 rem for his internal committed dose to 
the prostate (alpha), and 2 rem for his internal committed dose 
to the prostate (beta gamma).  

The statement from DTRA also indicated that it had recently 
amended its methodology for determining prostate doses based upon 
radiation exposure.  The new process "established conservative 
theoretical maximum doses utilizing actual radiation level 
measurements and technical calculations from atmospheric nuclear 
test detonations, previously established prostate doses, bounding 
assumptions about exposure scenarios and radiation science 
fundamentals."  Additionally, DTRA emphasized that its revised 
maximum dose estimates were much higher than previous dose 
assessments and were specifically intended to provide the maximum 
benefit of the doubt to Veterans and ensure that their reported 
doses were not less than their actual levels of exposure.  
Essentially, under the new method, DTRA took into account worst-
case parameters and assumptions of radiation exposure over and 
above what the Veteran may actually have encountered.  The agency 
also weighed the Veteran's testimony to ensure that there was an 
accurate assessment of his actual exposure and to ensure that no 
higher dose estimate could be found.  

The Board acknowledges that the RO did not obtain a formal 
medical opinion regarding whether the Veteran's prostate cancer 
is related to his in-service radiation dose.  That is because the 
Chief Public Health and Environmental Hazards Officer indicated 
in a December 2006 memorandum that it was unable to provide such 
an opinion based upon the multitude of similar claims under 
review.  The VA Compensation and Pension (C&P) Service did, 
however, furnish detailed guidelines for deciding expedited 
prostate cancer compensation claims for radiation-exposed 
Veterans.  Those guidelines were incorporated in a VA C&P 
worksheet, which was used to convert the Veteran's aforementioned 
prostate screening dose assessments, based on gamma/beta 
radiation, to an estimate based on neutron and alpha radiation.  
The Veteran's adjusted total prostate radiation dose was 
determined to be 40 rem.  According to the C&P guidelines, such a 
dose level carried less than a 50 percent probability of causing 
prostate cancer.  

Significantly, the C&P guidelines worksheet also indicated that 
"[a]ll Pacific Proving Ground [PPG] cases involving Veterans 
whose prostate cancers were diagnosed 25 or more years after 
exposure and/or who were exposed at age 25 or more have adjusted 
total prostate doses less than the applicable screening doses" 
and therefore it was "unlikely that prostate cancer in these PPG 
Veterans c[ould] be attributed to exposure to ionizing radiation 
in service."  As the Veteran in this case was noted to be 23 
years old at the time of his in-service radiation exposure at the 
PPG and did not develop prostate cancer until 51 years later, his 
cancer was determined to be less likely than not due to that 
radiation exposure.

The Board recognizes that the Veteran and his son and brother-in-
law have all asserted that the estimates of his radiation 
exposure are too low.  However, those estimates are specifically 
designed to be higher than the actual dosages to afford the 
Veteran every benefit of the doubt.  Moreover, there is no 
evidence suggesting that the Veteran was exposed to higher levels 
of ionizing radiation apart from his and his family members' 
uncorroborated statements.  The Board acknowledges that the 
Veteran and his relatives are all competent to report that as to 
which they have personal knowledge.  Layno v. Brown, 6 Vet. App. 
465 (1994).  However, they are not competent to offer an opinion 
as to the actual level of ionizing radiation exposure in service 
as there is no evidence of record indicating that any of them has 
the specialized knowledge to make such a determination.  Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opinion on matter requiring specialized knowledge), 

The Board finds that the competent evidence of record does not 
show that the Veteran's prostate cancer is related to his in-
service radiation exposure.  Indeed, the competent evidence 
weighs against such a finding as it has been expressly determined 
that the Veteran's in-service radiation dose level, which was 
derived from his adjusted prostate screening dose in accordance 
with C&P guidelines and based on the worst-case assessment of his 
exposure, was insufficient to cause prostate cancer.  The Veteran 
has not submitted any other medical opinion evidence that 
suggests that a link between his in-service radiation exposure 
and prostate cancer.  Moreover, he testified at his April 2010 
Central Office hearing that none of the medical providers who 
have treated him for that disease would provide an opinion 
relating it to radiation exposure. 

Accordingly, as prostate cancer is not a presumptive disease for 
radiation-exposed Veterans and there is no competent evidence 
linking the Veteran's prostate cancer to exposure to radiation, 
service connection as secondary to exposure to ionizing 
radiation, is not warranted.  38 C.F.R. §§ 3.309, 3.311 (2009).  

Furthermore, the Board finds that service connection is not 
warranted on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Veteran's service medical records are negative 
for any complaints or clinical findings pertaining to prostate 
problems and the record reflects that his prostate cancer was not 
diagnosed until May 2005, more than 31 years after he left active 
service.  In view of the lengthy period without evidence of any 
complaints or clinical findings, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992). In this case, however, 
there is no evidence of complaints or treatment regarding any 
prostate problems during the Veteran's period of active service.  
As there is no evidence of treatment for or complaints of such 
problems in service, the Board finds that a VA examination is not 
required in this case.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
addition, the Board observes that since neither prostate cancer 
nor any other malignant tumor was diagnosed within one year of 
service separation, service connection is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2009).

The Board is mindful of the BEIR VII Phase 2 study and other 
medical articles and declassified government documents that the 
Veteran submitted regarding the health risks associated with 
ionizing radiation exposure.  Medical articles or treatises can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. 
App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin 
v. West, 11 Vet. App. 509 (1998).  However, the articles and 
documents submitted by the Veteran were not accompanied by the 
opinion of any medical expert linking his prostate cancer with 
his exposure to ionizing radiation.  Thus, those articles are 
insufficient to establish the required medical nexus opinion for 
causation in this case. 

The Board has also considered the Veteran's assertions that his 
prostate cancer is related to his service, including exposure to 
ionizing radiation.  However, as a layperson, the Veteran is not 
competent to give a medical opinion on causation or aggravation 
of a medical condition.  Bostain v. West, 11 Vet. App. 124 
(1998); Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that 
he is competent to give evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, 
the Veteran can testify to that which he is competent to observe, 
but he is not competent to provide a medical diagnosis for any 
prostate cancer or to relate any prostate cancer medically to his 
service. 

In sum, the Board finds that the competent evidence does not show 
that it is at least as likely as not that the Veteran's prostate 
cancer is related to his in-service exposure to ionizing 
radiation or any other aspect of his military service.  The 
evidence also does not show that any malignant tumor manifested 
to a compensable degree within one year following the Veteran's 
separation from service.  As the preponderance of the evidence is 
against the claim for service connection, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Cataracts and Immune Disorder

In addition to prostate cancer, the Veteran seeks service 
connection for cataracts and an immune disorder, which he alleges 
were also caused by in-service radiation exposure.

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In this case, the Veteran did not specify the particular type of 
cataracts or immune disorders for which he was claiming service 
connection.  However, his private medical records reflect that he 
has been treated for bilateral senile cataracts.  Other private 
medical records reveal diagnoses of lichen planus, manifested by 
oral lesions, and folliculitis associated with inflammation of 
the scalp and hair removal.  The Board observes that both of 
those conditions constitute types of autoimmune diseases.  As 
there are no other diagnosed eye disabilities or immune disorders 
of record, the Board will consider whether service connection is 
warranted for senile cataracts and for lichen planus or 
folliculitis.  

The Board acknowledges that the Veteran was involved in a 
radiation-risk activity through his participation in Operation 
CASTLE.  He therefore qualifies as a radiation-exposed Veteran 
under VA regulations.  38 C.F.R. §§ 3.309(d)(3).  However, to 
meet the criteria for presumptive service connection under 
38 C.F.R. § 3.309(d), he must also show that he has one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(d)(2).  
Senile cataracts and lichen planus are not included among the 
diseases set forth in that regulation.  Thus, the Board finds 
that the application of the presumptive provisions of 38 C.F.R. § 
3.309(d) do not warrant service connection in this case.  

Additionally, neither senile cataracts nor lichen planus nor 
folliculitis is listed as a radiogenic disease under VA 
regulations.  38 C.F.R. § 3.311(b)(2) (2009).  While posterior 
subcapsular cataracts is listed, there is no indication that the 
Veteran has ever been diagnosed with that particular disease.  
His cataracts were diagnosed as senile cataracts.  38 C.F.R. § 
3.311(b)(2)(xvi) (2009).  Consequently, service connection for 
senile cataracts and for lichen planus or folliculitis is not 
warranted under 38 C.F.R. § 3.311(b)(2) and the Board has no 
basis to seek an additional dose assessment or medical opinion as 
to whether either of those conditions is related to the Veteran's 
in-service radiation exposure.

However, the Board still must consider whether direct service 
connection is warranted.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

The Veteran's service medical records are silent with respect to 
reports, diagnoses, or treatment pertaining to cataracts or 
immune diseases.  In the absence of any subjective or clinical 
evidence of those conditions in service, the Board finds that 
chronicity in service is not established and a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claims.  38 C.F.R. § 3.303(b) (2009).  

The earliest post-service medical records showing complaints or 
treatment for cataracts and for lichen planus and folliculitis 
are dated in February 1997 and September 2001, respectively.  
Significantly, the record does not suggest, that any of those 
conditions had their onset prior to his initial dates of 
treatment.  Accordingly, the Board finds that there is no 
evidence of a continuity of symptomatology, which weighs against 
the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Service connection may be granted when all the evidence 
establishes a nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is no 
competent evidence establishing such a nexus between military 
service and the Veteran's cataracts, lichen planus, or 
folliculitis.  Indeed, none of the Veteran's treating providers 
have related those conditions to any aspect of his military 
service.  Moreover, in the absence of any evidence of treatment 
for or complaints of those conditions in service, the Board finds 
it unnecessary to remand the claims for a VA examination and 
nexus opinion.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  I

The Board is sympathetic to the written statements and testimony 
offered by this long-serving Veteran and his son and brother and 
law indicating that his cataracts and immune disorder are due to 
his ionizing radiation exposure or otherwise related to service.  
However, while the Veteran and his family members are competent 
to give evidence about their experiences, they are not competent 
to provide medical opinions on causation or aggravation of 
medical conditions.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Layno v. Brown, 6 Vet. App. 465 (1994).  

For the foregoing reasons, the Board finds that the competent 
evidence does not show that any cataracts or immune disorder were 
caused or aggravated during his period of active duty or are 
otherwise related to any aspect of his service, including his 
exposure to ionizing radiation.  As the preponderance of the 
evidence is against the claims, they must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in March 2007 and administrative 
and rating decisions in October 2007.  These documents discussed 
specific evidence, the particular legal requirements applicable 
to the claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claim with an adjudication of the claim by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty prior to 
the final adjudications in the September 2008 statement of the 
case and June 2009 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  
Additionally, the Veteran had the opportunity to provide written 
statements and testify at an April 2010 Central Office hearing in 
support of his claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Service connection for prostate cancer is denied.

Service connection for cataracts is denied.

Service connection for an immune disorder is denied.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claim for service connection for a psychiatric disability.

The Veteran, in written statements and testimony before the 
Board, asserts that he suffers from mental anguish, PTSD, and 
other nervous symptoms, including self-removal of his forehead, 
eyebrow, and facial hairs, which are related to his period of 
active service.  Specifically, he contends that those psychiatric 
problems had their onset when he participated in atomic nuclear 
testing during Operation CASTLE in March 1954.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  According to the DSM-IV criteria, the 
traumatic event, or stressor, must involve experiencing, 
witnessing, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In addition, 
the response must involve intense feelings of fear, hopelessness, 
or horror.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009).  When the evidence does not establish that a 
Veteran is a combat Veteran, his assertions of service stressors 
are not sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting evidence.  
38 C.F.R. § 3.304(f) (2009); Pentecost v. Principi, 16 Vet. App. 
124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 
(1994).

In this case, the Veteran's service personnel records show that 
he was a mine assembly and repair officer and a torpedo weapons 
officer in the Navy but do not reflect participation in combat.  
Thus, he is not entitled to the combat presumption 38 U.S.C.A. § 
1154(b) (West 2002).  However, the Veteran's participation in 
Operation CASTLE has been independently verified.  Moreover, the 
Veteran has presented lay evidence that he experienced a profound 
and lasting fear of death or serious injury as a result of that 
event.  The Veteran is competent, as a lay person, to report 
experiences, such as the onset of psychological symptoms, of 
which he has personal knowledge, and his statements in that 
regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Accordingly, the Board finds that competent and credible 
evidence exists to support a finding of a verified stressor event 
in service.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The remaining questions include whether the Veteran meets the 
diagnostic criteria for PTSD under DSM-IV and, if so, whether 
there is a medical nexus between that condition and his verified 
in-service stressor.  Additionally, in view of the Veteran's 
reports of mental anguish and self-inflicted hair removal, the 
Board will consider whether any other psychiatric disability, to 
include any psychiatric disability manifested by hair removal, 
was caused or aggravated in service.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (claims for service connection for one 
psychiatric disability encompass claims for service connection 
for all psychiatric disabilities).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for requirement that evidence indicate 
that claimed disability may be associated with in- service 
injuries for purposes of obtaining VA examination).

Although the record does not show that the Veteran has been yet 
diagnosed with a psychiatric disability, he has presented 
competent and credible lay evidence of psychiatric symptoms that 
have persisted since his period of active service.  The Board 
observes that the Veteran is competent to give evidence about the 
symptoms that he experiences.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Nevertheless, because no private or VA examiner has yet 
issued an opinion as to the origin of his current psychiatric 
symptoms, it remains unclear to the Board whether a DSM-IV 
diagnosis of PTSD is currently warranted and whether PTSD or any 
other psychiatric disability was caused or aggravated by his 
March 1954 participation in atomic nuclear testing or is 
otherwise related to service.  Accordingly, the Board finds that 
a VA psychiatric examination and opinion is necessary in order to 
fully and fairly assess the merits of the Veteran's claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); Robinette v. Brown, 8 Vet. App. 69 (1995). 

Finally, a review of the record reflects that the Veteran filed a 
timely notice of disagreement with respect to the RO's October 
2007 decision denying his claim for a lung disability (claimed as 
a spot on the lung).  Additionally, he indicated at his April 
2010 Central Office hearing that he wished to continue his appeal 
with respect to that issue.  However, it does not appear from a 
review of the claims folder that the Veteran has been issued a 
statement of the case with respect to that issue.  Where a notice 
of disagreement has been timely filed with regard to an issue, 
and a statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Therefore, the Board finds that a remand is necessary for the 
issuance of a statement of the case.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested. 

1.  Issue a statement of the case that 
addresses the issue of service connection for 
a lung disability (claimed as a spot on the 
lung).  Inform the Veteran of his appeal 
rights and that he must perfect an appeal if 
he desires appellate review of that issue.

2.  Schedule the Veteran for a VA psychiatric 
examination in order to determine the nature 
and etiology of any psychiatric disability 
which may be present, to include PTSD or any 
disability manifested by hair loss.  The 
examiner should review the claim file and 
should note that review in the report.  All 
findings and conclusions should be supported 
by a rationale.  The examiner should 
reconcile the opinion with all other clinical 
evidence of record, including the service 
records and Defense Threat Reduction Agency 
(DTRA) statement confirming the Veteran's 
participation in the March 1954 atomic 
nuclear weapon test series Operation CASTLE, 
and the lay statements and subsequent 
testimony offered by the Veteran, his son, 
and his brother-in-law regarding his current 
psychiatric symptoms.  The examiner should 
also consider the Veteran's statements 
regarding continuity of symptomatology.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where examiner 
did not comment on the Veteran's report of 
in-service injury and relied on lack of 
evidence in service medical records to 
provide a negative opinion).  Specifically, 
the examiner should provide an opinion as to 
the following: 

a)  State whether or not each criterion 
for a diagnosis of PTSD pursuant to DSM-IV 
is met.

b)  If a diagnosis of PTSD is appropriate, 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that PTSD is related to his participation 
in Operation CASTLE or any other verified 
in-service stressor.

c)  If the examination results in a 
psychiatric diagnosis other than PTSD, 
provide an opinion as to the etiology of 
the non-PTSD psychiatric disorder, to 
include whether it is at least as likely as 
not (50 percent probability or greater) 
that any currently demonstrated psychiatric 
disorder is related to is related to his 
participation in Operation CASTLE or any 
other aspect of his military service.  

d)  State whether a diagnosis of any 
psychiatric disorder manifested by hair 
removal is warranted.  If so, provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any psychiatric disorder 
manifested by hair loss is related to is 
related to his participation in Operation 
CASTLE or any other aspect of his military 
service.  

3.  Then, readjudicate the claim for service 
connection for a psychiatric disorder.  If the 
decision remains adverse to the Veteran, issue 
a supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


